      6:20-cv-00022-JH Document 36 Filed in ED/OK on 05/27/20 Page 1 of 3



             IN THE UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF OKLAHOMA

SHERRY LYNN FAULKNER, et al.,                 )
                                              )
                    Plaintiffs,               )
vs.                                           )          NO. CIV-20-0022-JH
                                              )
ALEX AZAR, Secretary, United States           )
Department of Health and Hospitals,           )
                                              )
                    Defendant.                )

                                         ORDER

      Plaintiffs filed this putative class action against the United States of America, ex rel.

Department of Health and Human Services, asserting claims based on their potential

exposure to infectious diseases while being treated at W.W. Hastings Indian Hospital.

Defendant has moved to dismiss the unnamed members of the putative class and plaintiffs’

class allegations pursuant to Fed.R.Civ.P. 12(b)(1), for failure to comply with the Federal

Tort Claims Act (“FTCA”) notice requirements.

      “Subject to certain exceptions, the FTCA permits a person injured by a Government

employee acting within the scope of his or her employment to seek tort damages against

the Government.” United States v. Smith, 499 U.S. 160, 162 (1999). “Because the FTCA

constitutes a waiver of the government’s sovereign immunity, the notice requirements

established by the FTCA must be strictly construed. The requirements are jurisdictional

and cannot be waived.” Bradley v. United States, 951 F.2d 268, 270 (10th Cir. 1991)

(citation omitted). “28 U.S.C. § 2675(a) requires that claims for damages against the

government be presented to the appropriate federal agency by filing (1) a written statement
      6:20-cv-00022-JH Document 36 Filed in ED/OK on 05/27/20 Page 2 of 3



sufficiently describing the injury to enable the agency to begin its own investigation, and

(2) a sum certain damages claim.” Estate of Trentadue v. United States, 397 F.3d 840, 852

(10th Cir. 2005) (quotations and citation omitted). Further, “[i]f there are multiple

claimants in an FTCA case, each claimant must individually satisfy the jurisdictional

prerequisite of filing a proper claim.” Haceesa v. United States, 309 F.3d 722, 734 (10th

Cir. 2002) (quotations and citation omitted). If multiple claimants are listed on a single

claim form, “to be valid the form must give constructive notice sufficient to warrant

government investigation of each claim.” Id. (quotations and citations omitted).

       Plaintiffs argue that because the notice form sent to defendant explicitly stated that

plaintiffs were asserting claims on behalf of themselves and all others similarly situated,

defendant was provided adequate notice of each putative class members’ claim. The court

concludes otherwise. While, arguably, defendant may have been on notice of an alleged

injury common to all proposed class members, nowhere does the notice provide “a sum

certain damages claim” for each of those possible claims. The purpose of the notice

requirement is to “allow the agency to expedite the claims procedure and avoid unnecessary

litigation by providing a relatively informal nonjudicial resolution of the claim.”

Trentadue, 397 F.3d at 852. Given the highly individual nature of potential damages

suffered based on the allegations of the complaint, absent individual damage claims from

each claimant, the agency would not be in a position to provide any nonjudicial resolution

of the claims. Plaintiffs’ purported FTCA class notification does not grant the court

jurisdiction over the claims not properly presented to defendant.



                                             2
      6:20-cv-00022-JH Document 36 Filed in ED/OK on 05/27/20 Page 3 of 3



      Accordingly, defendant’s Partial Motion to Dismiss [Doc. # 33] is GRANTED.

The claims against all potential defendants other than those of the named plaintiffs are

DISMISSED.

      IT IS SO ORDERED.

      Dated this 27th day of May, 2020.




                                           3
